If no record be sent up, and no diminution is suggested, or other step be taken to supply the record, on or before the calling of the cause upon the docket for a hearing, the writ of error will be dismissed. (R.)When this cause was called in its order on the docket for a hearing, it appeared that no record had been sent up from the Court below, and no suggestion of a diminution of the record was made, as required by the 9th Rule of this Court: 38th Georgia Reports, 689. The writ of error was therefore dismissed.